 

Exhibit 10.4

 

Confirmation in respect of Repurchase Transaction

 

April 7, 2015 (amended and restated as of July 10, 2015)

 

To:Business Development Corporation of America

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Shiloh Bates

 

From: UBS AG, London Branch

 

Dear Sirs,

 

The purpose of this confirmation (this "Confirmation") is to set forth the terms
and conditions of the above-referenced repurchase transaction between Business
Development Corporation of America ("Seller") and UBS AG, London Branch
("Buyer", and "Party" shall mean either Seller or Buyer), on the Trade Date
specified below (the "Transaction"). This Confirmation evidences the Transaction
(replacing the form of Confirmation required by Annex II to the Agreement which
shall not apply to the Transaction) and forms a binding agreement between you
and us as to the terms of the Transaction.

 

This Confirmation supplements, forms part of, and is subject to the TBMA/ISMA
Global Master Repurchase Agreement (2000 version), dated as of March 31, 2015,
between Seller and Buyer, together with the Annex(es) thereto (as supplemented,
amended or otherwise modified from time to time, the "Agreement").

 

With effect from the Amendment Effective Date specified below, this Confirmation
amends and restates the confirmation dated April 7, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the "Original
Confirmation") relating to the Transactions described herein, which Original
Confirmation (with respect to the period from and after the Amendment Effective
Date) is hereby superseded and shall be of no further force or effect.

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between the provisions of the Agreement and this Confirmation,
this Confirmation will prevail. In this Confirmation, defined words and
expressions shall have the same meaning as in the Agreement unless otherwise
defined in this Confirmation, in which case terms used in this Confirmation
shall take precedence over terms used in the Agreement.

 

1General Terms

 

Seller: Business Development Corporation of America     Buyer: UBS AG, London
Branch

 

 

   

 

Calculation Agent: UBS AG, London Branch; provided that if an Event of Default
with respect to Buyer has occurred and is continuing, Seller shall be entitled,
in its sole discretion, to be the Calculation Agent or to appoint a leading,
independent dealer in the relevant market to act as Calculation Agent.       The
Calculation Agent shall perform all determinations, calculations or estimates
hereunder in good faith and in a commercially reasonable manner and consistent
with the manner in which Calculation Agent performs calculations for other
similar transactions. All calculations and determinations made by the
Calculation Agent in relation to this Transaction pursuant to this Confirmation
shall, in the absence of manifest error or as otherwise provided in this
Confirmation, be conclusive and binding on Seller and Buyer. For the purpose of
making any determination or calculation hereunder, the Calculation Agent may
(or, where Third Party Valuations are required under this Confirmation, shall)
rely on any information or notice delivered by a third party to the extent such
information or notice from a third party is contemplated by the Agreement and
the Calculation Agent shall not be liable for any error, incompleteness or
omission thereof absent fraud, gross negligence or willful misconduct.     Trade
Date: April 7, 2015.     Amendment Effective Date July 10, 2015.     Purchase
Dates: (a) April 7, 2015 (the "First Purchase Date") and       (b) July 10, 2015
(the "Second Purchase Date").     Repurchase Date: In respect of each Purchased
Security, April 7, 2018, subject to adjustment in accordance with the Business
Day Convention, as such date may be accelerated as provided herein and in the
Agreement.     Purchase Price: (a) With respect to the Purchased Securities
transferred to Buyer on the First Purchase Date, U.S.$150,000,000; and       (b)
With respect to the Purchased Securities transferred to Buyer on the Second
Purchase Date, U.S.$60,000,000,       in each case as such amount may from time
to time be reduced pursuant to the operation of the Purchase Price Reduction
provisions herein.     Repurchase Price: With respect to each Purchased
Security, the Purchase Price for such Purchased Security as of the relevant
Repurchase Date. For the avoidance of doubt, there shall be no Price
Differential incorporated into the Repurchase Price and all references to Price
Differential and Pricing Rate are hereby deleted from the Agreement. In lieu of
Price Differential, Seller shall be obligated to pay the Transaction Fee Amounts
to Buyer as set forth herein. For the avoidance of doubt, paragraphs 2(ii),
2(jj) and 2(pp) of the Agreement shall not apply to the Transaction.

 

2

   

 

Termination of Transaction: Subject to paragraphs 10 and 11 of the Agreement and
Buyer’s rights with respect to a Regulatory Event and as otherwise set forth in
this Confirmation, unless the parties otherwise agree, the Transaction shall not
be terminable on demand by either Party.     Purchase Price Reduction:
(a)      Seller may elect to prepay all or a portion of the Purchase Price of
the Purchased Securities upon at least two Business Days’ prior written notice
to Buyer if and only to the extent that (x) all or any portion of the Purchased
Securities have been redeemed by the Issuer for cash in the form of USD on or
prior to the related Prepayment Date (as defined below) and (y) such redemption
has not previously resulted in a reduction in the Purchase Price of the
Purchased Securities pursuant to the operation of these “Purchase Price
Reduction” provisions (any prepayment of all of the then-outstanding Purchase
Price under this clause (a), a "Voluntary Full Prepayment" and any prepayment of
a portion of the then-outstanding Purchase Price under this clause (a), a
"Voluntary Partial Prepayment").     (b)      If a Mandatory Prepayment Event
has occurred with respect to the Purchased Securities, Buyer may upon at least
three Business Days' prior written notice to Seller require Seller to prepay the
entire Purchase Price of the Purchased Securities (such prepayment, a "Mandatory
Prepayment").       Each written notice delivered by Seller under clause (a) or
Buyer under clause (b) (each a "Prepayment Notice") shall (x) designate the date
on which such prepayment is to be effective (each a "Prepayment Date") and (y)
identify the portion of the then outstanding Purchase Price of the Purchased
Securities to be prepaid on such Prepayment Date (such amount, the "Prepayment
Amount"); provided that, in the case of a written notice delivered by Seller
under clause (a), the Prepayment Amount designated by Seller in any Prepayment
Notice for any Prepayment Date shall be such amount as Seller elects being equal
to not less than U.S.$5 million and not greater than 50% of the applicable
Current Redeemed Amount for such Prepayment Date.     On each Prepayment Date:  
  (i)       Buyer shall transfer to Seller or its agent Equivalent Securities in
the form of USD cash in an amount equal to (A) the related Current Redeemed
Amount minus (B) any Eligible Margin that the Seller would be required to post
following the payments referred to in this paragraph and paragraphs (iii) and
(iv) below);

 

3

   

 

  (ii)      Seller shall pay the related Prepayment Amount to Buyer;      
(iii)     Seller shall pay the related Breakage Amount (if any) to Buyer;      
(iv)     with respect to a Voluntary Partial Prepayment, for each Purchased
Security that is the subject of such prepayment, the Purchase Price for such
Purchased Security immediately after giving effect to such prepayment shall be
equal to (x) the Purchase Price thereof immediately prior to such prepayment
minus (y) the related Prepayment Amount for such Purchased Security;      
(v)       with respect to a Voluntary Full Prepayment or Mandatory Prepayment,
(x) the Repurchase Date for the Transaction will be deemed to occur on such
Prepayment Date and (y) the Purchase Price payable by Seller pursuant to clause
(ii) above for the Purchased Securities required to be transferred by Buyer
pursuant to clause (i) above, in each case as of the Repurchase Date, will be an
amount equal to the related aggregate Prepayment Amount; and       (vi)     to
the extent that a party has previously paid Cash Margin which has not been
repaid in respect of the Purchased Security (or applicable portion thereof) that
is the subject of such prepayment, that party shall be entitled to require that
such Cash Margin and any accrued interest thereon be repaid on the applicable
Prepayment Date (payment of which shall be subject to the operation of the
provisions of paragraph 6(h) (as amended hereby)).     Current Redeemed Amount:
With respect to any Prepayment Date, an amount in USD determined by the
Calculation Agent equal to the aggregate amount actually received by the holder
of the Purchased Securities from the Issuer as one or more redemption payments
in respect of the Purchased Securities on or prior to such Prepayment Date that
has not previously been delivered by Buyer to Seller as Equivalent Securities
pursuant to clause (i) of the “Purchase Price Reduction” provisions above.    
Mandatory Prepayment Event: It shall constitute a Mandatory Prepayment Event
with respect to Seller if (after giving effect to all applicable notice
requirements and grace periods) an "Event of Default" occurs with respect to the
Issuer under (and as defined in) the Indenture and the stated maturity of the
Class A Notes is accelerated under Section 5.2 of the Indenture.     Accelerated
Termination Event: Buyer may, at any time following the occurrence of a
Regulatory Event, terminate the Transaction under this Confirmation by notifying
Seller of an early Repurchase Date for such Transaction, which Repurchase Date
shall not be earlier (unless so agreed by Buyer and Seller) than 15 calendar
days after the date of such notice (or such lesser period as may be necessary
for Buyer to comply with its obligations under applicable laws and regulations
arising as a result of such Regulatory Event).

 

4

   

 

Regulatory Event: An event which shall occur if, at any time, (a) Buyer
determines, in its good faith commercially reasonable discretion, that Buyer's
involvement in the transactions contemplated in this Confirmation and the
Agreement violates or could violate any law, rule or regulation applicable to
Buyer or (b) any applicable Governmental Authority informs Buyer that Buyer's
involvement in such transactions violates or could violate any law, rule or
regulation applicable to Buyer.     Paragraph 6(h): Paragraph 6(h) shall be
amended by deleting the words “Subject to paragraph 10,” at the beginning
thereof such that, for the avoidance of doubt, such paragraph applies with
respect to all payment obligations arising out of the occurrence of an
Accelerated Termination Event, Voluntary Partial Prepayment, Voluntary Full
Prepayment or an early Repurchase Date (including, without limitation, payment
obligations in respect of Income that have accrued on or prior to the relevant
date).     Failure to Deliver Equivalent Securities: In respect of the
Transaction, this provision (Failure to Deliver Equivalent Securities) shall
apply in relation to Buyer’s obligations with respect to the Class A Notes in
lieu of paragraph 10(h) of the Agreement and any reference in the Agreement to
paragraph 10(h) in respect of Buyer’s obligations with respect to the Class A
Notes shall be deemed to be a reference to this provision (Failure to Deliver
Equivalent Securities).       It is acknowledged by each of the Parties hereto
that the Class A Notes are unique assets, and that (except for proceeds of a
redemption or repayment referred to in the definition of "Equivalent
Securities") accordingly no asset other than the Purchased Securities will
qualify as Equivalent Securities.       Notwithstanding anything to the contrary
in paragraph 10 of the Agreement or otherwise in the Agreement or this
Confirmation and without duplication of the Operational Errors provisions below,
if Buyer (the "Transferor") fails to deliver to Seller (the "Transferee") any
Purchased Security (an "Unavailable Asset") by the time (the "Due Date")
required under the Agreement or within such other period as may be agreed in
writing by the Transferor and the Transferee (such failure, a "Transfer
Failure"):       (a)       the Transferee, if it has paid the Purchase Price to
the Transferor, may require the Transferor to repay the sum so paid with
interest which shall accrue at a rate equal to the overnight Federal Funds
(Effective) Rate for each day such amount remains outstanding (as reported in
Federal Reserve Publication H.15-519) plus 2% per annum;

 

5

   

 

  (b)       the Transferor, acting in good faith and a commercially reasonable
manner, shall try for a period of 10 calendar days from the day following the
Due Date in respect of the Unavailable Asset (the last day of such period, the
"Transfer Cut-Off Date") to obtain such Unavailable Asset (and, where the
Transfer Failure is in respect of Buyer’s obligation to deliver the Purchased
Securities on the scheduled Repurchase Date for the Transaction, the Transaction
shall be deemed to continue until, and terminate upon, the Extended Termination
Date);       (c)       if the Transferor obtains such Unavailable Asset on or
prior to the Transfer Cut-Off Date, the Transferor shall promptly give notice to
the Transferee of its ability to deliver such Unavailable Asset and shall
transfer such Unavailable Asset to the Transferee on the third Business Day
following the day on which the Transferor delivers such notice in settlement of
the relevant Transfer Failure;       (d)      if any Unavailable Asset is
redeemed in full or in part by the relevant issuer prior to the Transfer Cut-Off
Date, then either Party may give notice to the other Party of such redemption
after becoming aware of the same, and the Transferor shall transfer a sum of
money equivalent to the proceeds of such redemption to the Transferee no later
than two Business Days following the day on which the Transferor delivers or
receives such notice;       (e)       if (x) Transferor has not obtained any
Unavailable Asset on or prior to the Transfer Cut-Off Date and (y) such
Unavailable Asset has not been redeemed in full by the relevant issuer prior to
the Transfer Cut-Off Date, then on the Transfer Cut-Off Date, Transferor shall
be deemed to have failed to satisfy its obligations to deliver Purchased
Securities in accordance with its obligations under this Confirmation and the
Agreement and such event shall constitute an Event of Default with respect to
Buyer; and       (f)       to the extent that a party has previously paid Cash
Margin which has not been repaid in respect of the Unavailable Asset, that party
shall be entitled to require that such Cash Margin be repaid on the Extended
Termination Date (as defined below).       For the avoidance of doubt, following
any Transfer Failure in relation to the Transaction, the Parties’ other
obligations under the Agreement shall continue, and if such Transfer Failure
occurred in connection with the relevant Repurchase Date for the Transaction,
the Transaction shall terminate on the day (the "Extended Termination Date")
which is, with respect to the last Unavailable Asset, the earliest to occur of:

 

6

   

 

  (i)        the Business Day on which the Transferor transfers such last
Unavailable Asset in accordance with sub-paragraph (c) above;      
(ii)       if such last Unavailable Asset is redeemed in full in accordance with
sub-paragraph (d) above, the day on which the Transferor transfers proceeds of
such redemption; and       (iii)      the date on which clause (e) above occurs.
      If any such Transfer Failure continues to subsist after the scheduled
Repurchase Date for the Transaction, the Transaction Fee Amounts shall cease to
accrue on the scheduled Repurchase Date for the Transaction and no further
Transaction Fee Amounts shall be payable in respect of the Transaction,
notwithstanding the continuance of the Parties’ obligations up to the Extended
Termination Date under this provision.       Paragraph 10(k)(i) shall be deleted
in its entirety and replaced with the following:       “Subject to sub-paragraph
(ii) below, if as a result of (A) a Transaction terminating before its agreed
Repurchase Date under paragraphs 10(b) or 10(g)(iii) or (B) the Transaction
being extended to and terminating on the Extended Termination Date as a result
of a failure by Buyer to satisfy its obligations to deliver Purchased
Securities, the non-Defaulting Party (in the case of paragraph 10(b)), Buyer (in
the case of paragraph 10(g)(iii)) or Seller (in the case of the occurrence of
the Extended Termination Date) (in each case the "first party") incurs any loss
or expense in entering into replacement transactions, the other party shall, in
addition and without prejudice to any other amounts required to be paid by such
other party under the Confirmation evidencing such Transaction, be required to
pay to the first party the amount determined by the first party in good faith to
be equal to the loss or expense incurred in connection with such replacement
transactions (including all fees, costs and other expenses) less the amount of
any profit or gain made by that party in connection with such replacement
transactions; provided that if that calculation results in a negative number, an
amount equal to that number shall be payable by the first party to the other
party.”     Determination of Default Market Value: If the Repurchase Date is
accelerated hereunder by reason of an Event of Default with respect to Buyer as
Defaulting Party, then (x) this provision shall apply in lieu of paragraphs
10(d) through (e) (inclusive) of the Agreement for purposes of determining (I)
the Default Market Value of the Equivalent Securities to be transferred, (II)
the amount of any Cash Margin (including the amount of any interest accrued) to
be transferred, and (III) the Repurchase Price to be paid, as a result of such
Event of Default, and (y) any reference in the Agreement to paragraph 10(d)
and/or 10(e), in relation to the Transaction shall be deemed to be a reference
to this provision. Notwithstanding anything to the contrary in paragraphs 10(c)
though (f) (inclusive) under the Agreement related to an Event of Default with
respect to Buyer that results in the acceleration of the Repurchase Date:

 

7

   

 

  (a)       the Default Market Value of the Equivalent Securities shall be the
Final Price (as defined in the Collateral Management Agreement) determined by
the Collateral Manager (as defined in the Indenture) on the Default Valuation
Date (as defined in the Collateral Management Agreement), determined based upon
the provisions of Section 2(p) of the Collateral Management Agreement; and      
(b)      solely for purposes of determining the Default Market Value under
sub-clause (a) above, each of Buyer and Seller hereby appoints the Collateral
Manager as the Calculation Agent.     Income: Means any interest, dividends or
other distributions other than principal payments to be paid with respect to any
Purchased Securities. Buyer shall transfer to Seller all Income paid or
distributed on or in respect of the Purchased Securities within one Business Day
after the date that such Income is paid or distributed to holders of the
Purchased Securities, and paragraph 5(i) of the Agreement (as amended and
restated in the related Annex) shall be amended accordingly. For avoidance of
doubt, (a) references to the amount of any Income paid shall be to an amount
paid net of any withholding or deduction for or on account of taxes or duties
other than taxes or duties imposed as a result of a subsequent sale, transfer,
pledge, or hypothecation of the Purchased Securities (including by way of a
repurchase transaction) by Buyer, (b) all payment obligations of Buyer in
respect of Income that have accrued but remain outstanding on any Repurchase
Date shall be paid on such Repurchase Date and shall be subject to the
provisions of paragraph 6(h) (as amended hereby) and (c) except as expressly
provided for in the "Unpaid Amounts" provisions of this Confirmation or in
paragraph 6(h) of the Agreement, Buyer shall not net or set-off against or
otherwise apply the Income payment or payments to reduce the amount, if any, to
be transferred to Buyer by Seller upon termination of this Transaction.

 

8

   

 

Clawback: If (a) any distribution (whether as an Income payment or otherwise) on
a Purchased Security is received by Buyer and subsequently paid by Buyer to
Seller hereunder, and (b) Buyer is subsequently required to transfer all or a
portion of such payment to the issuer of such Security (or trustee, paying agent
or similar party) (the amount transferred, the "Clawback Amount"), then promptly
after receiving notice of such Clawback Amount from Buyer, Seller shall transfer
an amount equal to the Clawback Amount to Buyer. Buyer agrees to pay over to
Seller within one Business Day after receipt any amounts subsequently recovered
(but only to the extent such amounts are actually received by Buyer and Buyer is
not otherwise obligated to pay such amounts to Seller pursuant to any other
provision hereunder such that payment would result in duplicative payments by
Buyer or any other party), and to make reasonable efforts to claim and collect
such recoveries. No interest shall be payable by Buyer or Seller in relation to
Clawback Amounts or amounts recovered in respect thereof for the period prior to
such amounts becoming payable under this provision. This provision shall survive
the termination of the Transaction.     Operational Errors: Notwithstanding
paragraph 10(a) of the Agreement and, without duplication of the “Failure to
Deliver Equivalent Securities” provisions above, the failure of a Party ("X") to
make any payment or delivery referred to in such paragraph (other than a payment
or delivery referred to in paragraph 10(a)(iv) of the Agreement) in respect of
the Transaction will not be an Event of Default if such failure arises solely by
reason of:       (a)      an error or omission of an administrative or
operational nature made by or on behalf of X or by any bank, broker-dealer,
clearing corporation or other similar financial intermediary holding funds,
securities or other property directly or indirectly for account of X (each, a
"Paying Agent"); or       (b)      a failure by a person or entity other than X
or any of its affiliates to make a delivery when due to X of securities or other
property that X is obligated to deliver under the Transaction,       in each
case, subject to the satisfaction of each of the following conditions: (i) such
failure does not continue for more than three Business Days after notice of such
failure is given to X, (ii) funds, securities or property (assuming the timely
delivery of securities or other property required to be delivered to X for
settlement on or prior to the related date for payment or delivery under the
Transaction) were available to X or such Paying Agent(s) to enable it (or them)
to make the relevant payment or delivery when due, and (iii) X has provided the
other Party with such additional information as the other Party shall have
reasonably requested in writing in order to satisfy the other Party that such
failure occurred solely as a result of one or more of the reasons described
above.     Events of Default: In addition to the Events of Default set forth in
the Agreement, if any of the following events occurs, it shall constitute an
Event of Default with respect to the relevant Party specified below which shall
be the Defaulting Party:

 

9

   

 

  (a)      with respect to Seller, if Seller fails to pay any Transaction Fee
Amount due on a Transaction Fee Payment Date, and such amount remains unpaid for
three (3) Business Days following the date that Buyer, as non-Defaulting Party,
serves a Default Notice on the Seller as Defaulting Party;       (b)      with
respect to Seller, if Seller breaches any of the covenants set forth in the
section "Certain Covenants of Seller" below and such breach is not remedied
within three (3) Business Days following the date that Buyer, as non-Defaulting
Party, serves a Default Notice on the Seller as Defaulting Party;      
(c)      with respect to Seller, if Seller fails to pay the applicable Breakage
Amount (if any) on any Prepayment Date or early Repurchase Date, and Buyer, as
non-Defaulting Party, serves a Default Notice on the Defaulting Party;      
(d)      with respect to Buyer or Seller, as applicable, if Buyer or Seller,
respectively, fails to perform its respective payment or delivery obligations on
any Prepayment Date or when required under the “Failure to Deliver Equivalent
Securities provisions above”, and the Party that is the non-Defaulting Party
serves a Default Notice on the Defaulting Party;       (e)      with respect to
Seller, Seller fails to pay any Clawback Amount in accordance with the Clawback
provisions herein or, with respect to Buyer, Buyer fails to return any amounts
to Seller as required by the Clawback provisions, and the non-Defaulting Party
serves a Default Notice on the Defaulting Party and the same is not paid within
one (1) Business Day of such Default Notice; and       (f)       with respect to
Seller, (i) the occurrence of an act by Seller that constitutes fraud or
criminal activity in the performance of its obligations under the Agreement, the
Equity Contribution Agreement or the Collateral Management Agreement, or (ii)
Seller or any of its officers or directors (other than any independent or other
outside director that is not an employee of Seller) shall be charged, indicted,
convicted or the subject of a civil, administrative or enforcement action by any
Governmental Authority for an offense involving securities fraud, embezzlement,
money laundering, racketeering, insider trading, market manipulation or other
similar violations of federal or state securities laws or federal criminal laws
(other than any industry-wide investigation relating to practices that have
become the subject of contemporaneous actions against multiple non-affiliated
entities), and Buyer, as the non-Defaulting Party, serves a Default Notice on
the Seller as Defaulting Party.

 

10

   

 

Breakage Amounts: If (a) the Repurchase Date for this Transaction occurs prior
to the scheduled Repurchase Date by reason of the occurrence of an Event of
Default (where Seller is the Defaulting Party), a Mandatory Prepayment, a
Voluntary Full Prepayment or an event described in paragraph 11(a) of the
Agreement in respect of which Seller is the notifying party or (b) a Prepayment
Date occurs in connection with a Voluntary Partial Prepayment, then, without
limitation of any other payments or deliveries that become due as a result of
such event but without duplication, on such Repurchase Date, Seller shall pay to
Buyer an amount equal to the Breakage Amount for this Transaction or the
applicable portion thereof. For the avoidance of doubt, no Breakage Amount shall
be payable by Seller in respect of any Repurchase Date occurring as a result of
a Regulatory Event.       "Breakage Amount" shall mean, with respect to the
Transaction evidenced hereby (or, in the case of a Voluntary Partial Prepayment
the applicable portion thereof that is the subject of such Voluntary Partial
Prepayment), the present value of the Transaction Fee Amounts that would have
been payable to Buyer under such Transaction (or the applicable portion thereof)
from (and including) the early Repurchase Date or applicable Prepayment Date (as
applicable) to (but excluding) the scheduled Repurchase Date, as determined by
the Calculation Agent assuming, solely for purposes of determining such amount,
that (i) the Transaction Fee Rate is equal to the Spread and not LIBOR plus the
Spread and (ii) the Repurchase Price payable upon such termination were to
remain outstanding until the originally scheduled Repurchase Date.    
Equivalent Securities: Paragraph 2(s) and 2(t) shall be deleted in their
entirety and replaced with the following:       “(s)     "Equivalent
Securities", with respect to a Transaction, Securities equivalent to Purchased
Securities under that Transaction. If and to the extent that such Purchased
Securities have been redeemed or repaid, the expression shall mean a sum of
money equivalent to the proceeds of the redemption or repayment;      
(t)       Securities are "equivalent to" other Securities for the purposes of
this Agreement if they are: (i) of the same issuer; (ii) part of the same issue;
and (iii) of an identical type, nominal value, description, class, CUSIP number
(or equivalent ISIN number) and (except where otherwise stated) amount as those
other Securities.”

 

11

   

 

2Purchased Securities, Margining and Substitutions

 

Purchased Securities: (a) On the First Purchase Date, Seller transferred to
Buyer the Class A Notes issued under the Indenture on the Trade Date in exchange
for the related Purchase Price; and       (b) on the Second Purchase Date,
Seller will transfer to Buyer the Class A Notes issued under the Indenture on
the Amendment Effective Date in exchange for the related Purchase Price.      
Such Class A Notes shall constitute the Purchased Securities under the
Transaction evidenced hereby.     Margin Ratio: With respect to a Purchased
Security, an amount equal to (a) one, divided by (b) 1 minus the Haircut
applicable to such Purchased Security.     Haircut: 50%.     Marking to Market:
The Parties agree that, with respect to this Transaction, the provisions of
paragraphs 4(a) to (h) (inclusive), 4(j) and 4(k) of the Agreement shall not
apply and instead margin shall be provided separately in respect of this
Transaction in accordance with the terms of this Confirmation. For the avoidance
of doubt, the provisions of paragraph 8(d) of the Agreement shall not apply to
the Transaction.     Margin Maintenance: Subject to the "Timing of Transfer of
Eligible Margin" provision of this Confirmation:       (a) if at any time the
Net Transaction Exposure for this Transaction is greater than zero, Buyer may,
by notice to Seller, require Seller to transfer to Buyer Eligible Margin such
that, immediately following such transfer, the Net Transaction Exposure is not
greater than zero; and       (b) if at any time the Net Transaction Exposure is
less than zero, Seller may, by notice to Buyer, require Buyer to transfer
Eligible Margin to Seller such that, immediately following such transfer, the
Net Transaction Exposure is greater than or equal to zero;       provided that
(i), subject to clause (iii) below, the excess or the deficiency, as the case
may be, is not less than the Minimum Transfer Amount, (ii) Seller shall have no
obligation to transfer Eligible Margin to Buyer unless and until the first time
that the Net Transaction Exposure is equal to or greater than the Margin
Threshold (upon the occurrence of which the Margin Threshold shall be reduced to
zero) and (iii) if a Repurchase Date occurs, (A) the Minimum Transfer Amount
limitation shall not apply and (B) the Party entitled to the return of Eligible
Margin as a result of such occurrence shall be deemed to have given notice
demanding such transfer on such Repurchase Date.

 

12

   

 

  Notwithstanding the foregoing, (x) in no event will Buyer be required to
transfer Eligible Margin to Seller pursuant to the foregoing except to the
extent that such Eligible Margin constitutes Eligible Margin previously
transferred to Buyer by Seller and (y) Eligible Margin "held by Buyer" at any
time means Eligible Margin previously transferred to Buyer by Seller that has
not theretofore been returned to Seller by Buyer.     Eligible Margin: USD Cash
only.     Net Margin Transferor: In respect of a Transaction, the Party (if any)
that has provided positive Net Margin amount to the other Party hereto.     Net
Transaction Exposure: As of any time, an amount equal to the aggregate Purchased
Securities Exposure Amount of the Purchased Securities under such Transaction:  
    (a) if Seller is the Net Margin Transferor, minus an amount equal to the
amount of Net Margin;         (b) if Buyer is the Net Margin Transferor, plus an
amount equal to the amount of Net Margin; or         (c) if neither Party is a
Net Margin Transferor, unadjusted.     Purchased Securities Exposure Amount: In
respect of a Purchased Security, an amount equal to:       (a) the Repurchase
Price of such Purchased Security multiplied by the Margin Ratio applicable to
such Purchased Security, minus         (b) the Market Value of such Purchased
Security.     Net Margin: (i)      The definition of Net Margin in paragraph
2(ee) of the Agreement shall be deleted in its entirety and replaced with the
following:       “The "Net Margin" provided to a party at any time shall mean
the excess (if any) at that time of (i) the sum of the amount of Cash Margin
paid to that party (including accrued interest on such Cash Margin which has not
been paid to the other party) under the Margin Maintenance provisions in this
Confirmation (excluding any Cash Margin which has been repaid to the other
party) over (ii) the sum of the amount of Cash Margin paid to the other party
(including accrued interest on such Cash Margin which has not been paid by the
other party) under the Margin Maintenance provisions in this Confirmation
(excluding any Cash Margin which has been repaid by the other party) and for
this purpose any amounts not denominated in the Base Currency shall be converted
into the Base Currency at the Spot Rate prevailing at the relevant time.”

 

13

   

 

Minimum Transfer Amount: As of any date of determination, 5% of the Aggregate
Outstanding Amount of the Class A Notes.     Margin: Timing of Transfer of
Eligible Where Eligible Margin is to be transferred under the Margin Maintenance
provisions hereof, unless otherwise agreed between the Parties, if the relevant
notification is received:       (i) on a Business Day at or prior to the Margin
Transfer Notification Time, then the transfer shall be made not later than the
close of business on the same Business Day; and         (ii) on a Business Day
after the Margin Transfer Notification Time or on a day that is not a Business
Day, then the relevant transfer shall be made not later than the close of
business on the next Business Day after the date such notification is received.
      "Margin Transfer Notification Time" means, 10:00 am (New York time).    
Market Value: Notwithstanding paragraph 2(cc) of the Agreement but subject and
without prejudice to the "Determination of Default Market Value" provisions
above, "Market Value" shall mean, with respect to the Class A Notes on any date
of determination by the Calculation Agent, an amount equal to the market value
of all such Notes, calculated as the sum of (i) the sum, with respect to each
Portfolio Asset (as defined in the Indenture) held by the issuer of the Class A
Notes on such date, other than any Zero-Value Portfolio Asset (which for
purposes of this subparagraph (b) shall have a value of zero), of the product of
(x) the Current Price of such Portfolio Asset on such date and (y) the Principal
Balance (as defined in the Indenture) of such Portfolio Asset (as defined in the
Indenture) on such date, (ii) the aggregate amount of all cash held by the
issuer of the Class A Notes on such date, plus (iii) the aggregate cost of
purchase of all Eligible Investments held by the issuer of the Class A Notes on
such date (subject to the Dispute Rights set forth herein).       For purposes
of calculating Market Value pursuant to clause (b), the trade date (and not the
settlement date) with respect to any acquisition or disposition of a Portfolio
Asset (as defined in the Indenture) shall be used to determine whether and when
a Portfolio Asset is held by the issuer of the Class A Notes.     Current Price:
On any date of determination by the Calculation Agent with respect to any
Portfolio Asset (as defined in the Indenture), including as of the acquisition
date of such Portfolio Asset by the Issuer, the net cash proceeds (expressed as
a percentage of par) that would be received from the sale of such Portfolio
Asset on such date, exclusive of accrued interest and capitalized interest and
net of the related expected Costs of Assignment (as defined below), as
determined by the Calculation Agent.

 

14

   

 

  For purposes hereof:       "Costs of Assignment" means, with respect to any
Portfolio Asset, the sum of (a) without duplication of (b) or (c), any costs of
any purchase, exchange, sale, transfer or assignment transaction with respect to
such Portfolio Asset that would be paid by a person effecting such transaction
under the terms of such Portfolio Asset or otherwise actually imposed on such
person by any applicable trustee, administrative agent, registrar, borrower or
Portfolio Asset Obligor incurred in connection with any such transaction with
respect to such Portfolio Asset (including, without limitation, any amounts
reimbursable by such person in respect of any tax or other governmental charge
incurred with respect thereto), (b) without duplication of (a) or (c), any
reasonable expenses that are incurred by such person in connection with any such
transaction and (c) without duplication of (a) or (b), any reasonable
administrative, legal or accounting fees, costs and expenses (including, without
limitation, any fees and expenses of the trustee of or outside counsel to the
Portfolio Asset Obligor on such Portfolio Asset) that are incurred by such
person in connection with any such transaction.     Zero-Value Portfolio Asset:
(a)      Any Portfolio Asset for which there does not exist a written agreement
(which may be evidenced by an exchange of emails by duly authorized persons)
between Buyer (acting in its sole discretion exercised in good faith without
regard to the Zero-Value Designation Criteria, the Portfolio Criteria or “Asset
Eligibility Criteria” (as defined in the Indenture), the exercise of which
discretion shall not be affected by any prior exercise thereof by or other
actions or omissions of Buyer) and Seller, entered into prior to the acquisition
thereof by the issuer of the Class A Notes, to the effect that such Portfolio
Asset shall not be a "Zero-Value Portfolio Asset"; provided that any such
Portfolio Asset may subsequently become a Zero-Value Portfolio Asset pursuant to
(b), (c), (d) or (e) of this Section.       (b)      Any Portfolio Asset (i)
that, at any time after the acquisition thereof by the issuer of the Class A
Notes on any date of determination by the Calculation Agent, has (A) become at
any time a “Defaulted Obligation” (as defined in the Indenture) and such
situation has not been remedied within five Business Days after the earlier of
(1) notice of such event from the Collateral Manager to the Issuer and (2)
notice of such event from Buyer to Seller or (B) other than those criteria that,
by their express terms, are tested only at the date of acquisition by the
Issuer, ceased to comply with any of the Zero-Value Designation Criteria and
(ii) in respect of which Buyer, acting in its sole discretion exercised in good
faith at any time thereafter (the exercise of which discretion shall not be
affected by any prior exercise thereof by or other actions or omissions of
Buyer), has notified Seller shall constitute a "Zero-Value Portfolio Asset" as a
result of such event; provided that (i) Buyer shall not be entitled to designate
the following Portfolio Assets as “Zero-Value Portfolio Assets” solely on the
basis of clause (d) of the Zero-Value Designation Criteria: Applied Merchant
Systems, Tax Defense Network, Orchid Underwriters Agency LLC and Pure Barre LLC
and (ii) Buyer shall not be entitled to designate the following Portfolio Assets
as “Zero-Value Portfolio Assets” solely on the basis of clause (e) of the
Zero-Value Designation Criteria: CIG Financial, EagleRider and Interblock.

 

15

   

 

  (c)      Any Portfolio Asset that is deemed to be a Zero-Value Portfolio Asset
as a result of Seller's failure to comply with the requirements described in
"Third Party Valuations" below until an Eligible Valuation is provided in
respect thereof in accordance with this Confirmation;       (d)      Any
Portfolio Asset which (i) together with any other Portfolio Assets, has resulted
in a breach of any of the Portfolio Criteria that has not been remedied within
five (5) Business Days of Buyer notifying Seller thereof or Seller otherwise
becoming aware thereof and (ii) Buyer, acting in its sole discretion exercised
in good faith at any time thereafter (the exercise of which discretion shall not
be affected by any prior exercise thereof by or other actions or omissions of
Buyer), has notified Seller shall constitute a "Zero-Value Portfolio Asset" as a
result of such breach; provided that Buyer shall only be entitled to designate a
portion of the relevant Portfolio Assets as "Zero-Value Portfolio Assets" under
this clause (d) with an “Aggregate Principal Balance” (as defined in the
Indenture) that is equal to the extent of such non-compliance;      
(e)      Any Portfolio Asset that does not at the time of acquisition by the
Issuer satisfy the conditions set forth in Section 12.2(a) of the Indenture; and
      (f)      Any Portfolio Asset with respect to which either (i) Seller took,
agreed or consented to any action set out in Section 2(o) of the Collateral
Management Agreement, without providing the Buyer with either of the
“Restructuring Notices” (as defined in the Collateral Management Agreement)
within the timeframes set out therein, or (ii) unless the taking of the relevant
action has otherwise already resulted in the relevant Portfolio Asset
constituting a Zero-Value Portfolio Asset under clause (b)(i)(A) above, Seller
took, agreed or consented to any of the actions set out in paragraphs (i), (ii),
(iii), or (iv) of Section 2(o) of the Collateral Management Agreement without
first obtaining the prior written consent of Buyer (acting in its capacity as
Liquidation Agent (as defined in the Indenture)). Without limiting Buyer’s
discretion with respect to the nature of its response, Buyer shall respond
promptly to any request of Seller asking whether or not Buyer is willing to
provide any such consent.

 

16

   

 

Zero-Value Designation Criteria: Criteria satisfied in respect of a Portfolio
Asset on (i) in the case of clauses (a), (f) and (g), the trade date for the
acquisition thereof by the Issuer and (ii) otherwise, any date of determination
by Buyer if:       (a)       as of the applicable trade date, the obligation has
a legal final maturity not more than 7 years after such trade date;      
(b)       the obligation does not by its terms permit the deferral and/or
capitalization of payment of 25% or more accrued, unpaid interest;      
(c)       the United States or the District of Columbia is the principal place
of business for the related Portfolio Asset Obligor for the obligation;      
(d)       EBITDA for the most recent consecutive four fiscal quarters of the
relevant Portfolio Asset Obligor for which financial reports are available is at
least U.S.$10,000,000 for “Senior Secured Loans” (as defined in the Indenture);
      (e)      EBITDA for the most recent consecutive four fiscal quarters of
the relevant Portfolio Asset Obligor for which financial reports are available
is at least U.S.$15,000,000 for “Second Lien Loans” (as defined in the
Indenture) and Unsecured Loans (as defined in the Indenture);       (f)      as
of the applicable trade date, the obligation is rated (including any private
rating) by one of Moody's (as defined in the Indenture), S&P (as defined in the
Indenture), or Lincoln International, with a rating assigned to the obligation
by Moody's, S&P, or Lincoln not less than "Caa2", "CCC", or "CCC", respectively;
      (g)    as of the applicable trade date, the market value of the obligation
(expressed as a percentage of par and computed without reference to any accrued
interest) is not less than the greater of       (i)     70% and (ii) 85% of the
value of the S&P/LSTA US Leveraged Loan 100 Index; and       (h)     the
obligation is denominated and payable solely in USD and is neither convertible
by the related Portfolio Asset Obligor thereon or thereof into, nor payable in,
any other currency.     Portfolio Criteria: Criteria that are satisfied on any
date of determination by Buyer so long as:

 

17

   

 

 

  (a) the “Aggregate Principal Balance” of all Portfolio Assets consisting of
“Senior Secured Loans” is not less than 40% of the “Aggregate Portfolio Par
Value”;         (b) the “Aggregate Principal Balance” of all Portfolio Assets
consisting of “Second Lien Loans” and ”Unsecured Loans” does not exceed 60% of
the “Aggregate Portfolio Par Value”; provided that the “Aggregate Principal
Balance” of all Portfolio Assets consisting of Unsecured Loans does not exceed
10% of the “Aggregate Portfolio Par Value”;         (c) the “Aggregate Principal
Balance” of all Portfolio Assets relating to a single Portfolio Asset Obligor
does not exceed 7.5% of the “Aggregate Portfolio Par Value”, provided that (i)
the “Aggregate Principal Balance” of all Portfolio Assets relating to each of up
to three single Portfolio Asset Obligors may each constitute up to (but not
exceeding) 10.0% of the “Aggregate Portfolio Par Value” and (ii) the “Aggregate
Principal Balance” of all Portfolio Assets relating to a single Portfolio Asset
Obligor may constitute up to (but not exceeding) 15.0% of the “Aggregate
Portfolio Par Value”; and         (d) the “Aggregate Principal Balance” of all
Portfolio Assets in any single S&P Industry Classification Group does not exceed
10.0% of the “Aggregate Portfolio Par Value”, provided that (i) the “Aggregate
Principal Balance” of all Portfolio Assets in up to each of three separate S&P
Industry Classification Groups may each separately constitute up to (but not
exceeding) 15% of the “Aggregate Portfolio Par Value” and (ii) the “Aggregate
Principal Balance” of all Portfolio Assets in one separate S&P Industry
Classification Group may constitute up to (but not exceeding) 20% of the
“Aggregate Portfolio Par Value”.       Capitalized terms used in this Section
shall have the respective meanings given to such terms in the Indenture.     S&P
Industry Classification Groups Each of the categories set forth in Schedule II
hereto.     Third Party Valuations: Seller shall procure that Lincoln
International provide valuations in respect of each Portfolio Asset (an "Asset
Valuation Report”) to Buyer with respect to the first Asset Valuation Report
Period (as defined below). Thereafter, Seller shall procure that CTS Capital
Advisors LLC or such other person agreed by Seller and Buyer (each, an
"Independent Valuator") shall from time to time prepare Asset Valuation Reports
and provide a copy thereof to Buyer as follows:

 

18

   

 

  (a) with respect to each Portfolio Asset acquired by the Issuer, a copy of
such Asset Valuation Report on or before the date of acquisition (on a trade
date basis) of such Portfolio Asset; and         (b) within 10 calendar days of
the last day of each Asset Valuation Report Period, an Asset Valuation Report in
respect of each Portfolio Asset held by the Issuer as of such date.       For
purposes of the foregoing, “Asset Valuation Report Period” means each calendar
quarter ending on March 31, June 30, September 30 and December 31; provided that
(i) subject to clause (ii) below, the first Asset Valuation Report Period
commenced on the First Purchase Date and ended on June 30, 2015 and (ii) Seller
procured that Lincoln International provided individual valuations with respect
to each Portfolio Asset acquired by the Issuer that were current as of March 31,
2015 on or prior to the First Purchase Date.       If, on any date of
determination by the Calculation Agent, Seller has failed to procure an Asset
Valuation Report in respect of one or more Portfolio Assets in accordance with
the requirements of clauses (a) or (b), each such Portfolio Asset omitted from
such Asset Valuation Report shall be deemed to be a Zero-Value Portfolio Asset
until such time as such Portfolio Asset is included in a subsequent Asset
Valuation Report or an equivalent report from an Independent Valuator, Alternate
Valuation Company, or the Back-Up Valuation Company delivered at any time after
such date of determination (which equivalent report may be requested by Seller
at any time).     Eligible Investments: Any "Eligible Investments" under (and as
defined in) the Indenture.     Dispute Rights: Provided that no Event of Default
has occurred and is continuing with respect to Seller, if Seller in good faith
has a commercially reasonable basis for disagreement with the Calculation
Agent’s determination of the Current Price of any Portfolio Asset, then Seller
may dispute such determination by giving notice of such dispute (a "Dispute
Notice") to Buyer and the Calculation Agent no later than (i) if Seller receives
notice of the Calculation Agent's determination of a Current Price in dispute at
or prior to noon (New York time) on any Business Day, by the close of business
on such Business Day and (ii) if Seller receives notice of the Calculation
Agent's determination of a Current Price in dispute after noon (New York time)
on any Business Day, by noon (New York time) on the following Business Day. Any
such Dispute Notice shall specify, in reasonable detail, the bid-side market
price Seller believes should be attributed to any such Portfolio Asset, along
with reasonable evidence supporting such value.

 

19

   

 

  Promptly following delivery of a Dispute Notice in relation to any Portfolio
Asset, the Calculation Agent and Seller shall negotiate in good faith to try to
agree to the disputed Current Price. If by 10:00 a.m. (New York time) on the
Business Day following the day on which the Dispute Notice is delivered, the
Calculation Agent and Seller are unable to agree, then:         (i)       each
of the Calculation Agent and Seller shall seek bids actionable by Buyer from an
Approved Dealer selected by the entity seeking the bid for the face amount of
such disputed Portfolio Asset (exclusive of accrued interest); and, if such bids
are submitted to the Calculation Agent by 2:00 p.m. (New York time) on such
Business Day, then the arithmetic average of the bids obtained (if any) or the
bid obtained (where only one bid is obtained) shall be used for purposes of
setting the Current Price of such disputed Portfolio Asset with respect to the
day such bid is received; and         (ii)      if bids cannot be obtained as
provided in the preceding paragraph (i) with respect to any disputed Portfolio
Asset by the deadline specified in such paragraph:           (A)     Seller
shall request that CTS Capital Advisors, LLC ("CTS Valuer"), or such other party
as agreed by the Calculation Agent and Seller (CTS Valuer or such other party,
the "Alternate Valuation Company"), provide an Eligible Valuation to the
Calculation Agent;           (B)      if (1) no such Eligible Valuation is
received by the Calculation Agent from the Alternate Valuation Company by 2:00
p.m. (New York time) on the fifth Business Day following such request or (2) the
Calculation Agent in good faith has a commercially reasonable basis to disagree
with the Alternate Valuation Company's Eligible Valuation and the Calculation
Agent notifies Seller and the Calculation Agent of such disagreement on the day
such Eligible Valuation is received by the Calculation Agent (the earlier of
such fifth Business Day and the day of such notification, the "Notification
Day"), then no later than 10:00 a.m. (New York time) on the Business Day next
following the Notification Day, the Calculation Agent shall deliver a request to
Lincoln International or its successor (the "Back-Up Valuation Company") to
provide an Eligible Valuation for such disputed Portfolio Asset; and          
(C)      the Current Price in relation to such disputed Portfolio Asset shall
be:

 

20

   

 

    (1)     if the Alternate Valuation Company provides an Eligible Valuation
and the Calculation Agent does not provide a request in accordance with
sub-clause (B) above, the Resolved Current Price in relation to the Eligible
Valuation provided by the Alternate Valuation Company;           (2)     if the
Calculation Agent provides a request in accordance with sub-clause (B) above and
the Back-Up Valuation Company provides an Eligible Valuation for such disputed
Portfolio Asset by no later than 2:00 p.m. (New York time) on the fifth Business
Day following such request, the Resolved Current Price in relation to the
Eligible Valuation provided by the Back-Up Valuation Company;          
(3)     if the Calculation Agent provides a request for the Back-Up Valuation
Company as a result of the event described in sub-clause (B)(1) above and the
Back-Up Valuation Company fails to provide an Eligible Valuation for such
disputed Portfolio Asset by no later than 2:00 p.m. (New York time) on the fifth
Business Day following such request, the Current Price originally determined by
the Calculation Agent; and           (4)     if the Calculation Agent provides a
request for the Back-Up Valuation Company following the delivery of a notice to
Seller in accordance with sub-clause (B)(2) above and the Back-Up Valuation
Company fails to provide an Eligible Valuation for such disputed Portfolio Asset
by no later than 2:00 p.m. (New York time) on the fifth Business Day following
such request, the Eligible Valuation provided by the Alternative Valuation
Company.         If Seller has delivered a Dispute Notice, during the pendency
of such dispute, the Parties shall be required to deliver or return (as
applicable) margin based on the Calculation Agent’s original determination in
accordance with this Confirmation; provided that, following resolution of the
dispute, the Parties shall be required to deliver or return (as applicable)
margin based on the Current Price so determined. For the avoidance of doubt,
with respect to the dispute of the Current Price of any Portfolio Asset, upon
the determination of such Current Price in accordance with the foregoing, the
Calculation Agent shall recalculate the relevant Market Value of the related
Purchased Securities using such Current Price for such Portfolio Asset.

 

21

   

 

  For purposes of this section Dispute Rights:       "Approved Dealer" shall
mean each of Bank of America, N.A., Barclays Bank plc, BNP Paribas, Citibank,
N.A., Credit Agricole S.A., Credit Suisse, Deutsche Bank AG, Goldman Sachs &
Co., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley & Co., Royal Bank of Canada, Societe Generale, and
The Royal Bank of Scotland plc; provided that (a) the Calculation Agent may at
any time, upon written notice to Seller, delete any name from such list so long
as such deletion is consistent with the general application of its internal
credit policies with respect to such Approved Dealer and (b) the Calculation
Agent and Seller may, at any time, agree in writing to add or remove an Approved
Dealer to or from such list.       "Eligible Valuation" shall mean, with respect
to any disputed Portfolio Asset, a valuation (which may be quoted in a range of
values) for the outstanding principal amount of such Portfolio Asset (expressed
as a percentage of par) that would be received from the sale of such Portfolio
Asset on the date such valuation is provided, exclusive of accrued interest and
capitalized interest; and       "Resolved Current Price" shall be, with respect
to any Eligible Valuation that is:       (I)       quoted as a range of values
where the difference between the lowest and highest values in such range (each
expressed as a percentage of par) is an amount greater than 5% of par, as
determined by the Calculation Agent, the lowest value in such range;      
(II)      quoted as a range of values where the difference between the lowest
and highest values in such range (each expressed as a percentage of par) is an
amount less than or equal to 5% of par, as determined by the Calculation Agent,
the mid-point between the lowest and highest value in such range, as determined
by the Calculation Agent; and       (III)     not quoted as a range of values,
such Eligible Valuation.     Interest on Cash Margin: The interest rate
applicable to Cash Margin shall be a rate per annum equal to the overnight
Federal Funds (Effective) Rate for each day cash is held as Margin hereunder, as
reported in Federal Reserve Publication H.15-519. Such interest will be
calculated on the basis of the actual number of days elapsed and compounding and
shall be payable on the first Business Day of each calendar month, on each
Prepayment Date (to the extent that it has accrued on the Cash Margin
transferred in respect of the applicable Prepayment Amount) and on the
Repurchase Date.

 

22

   

 

Substitutions: No substitutions of Purchased Securities shall be permitted.

 

3Fees

 

Transaction Fees: On each Transaction Fee Payment Date, for each Purchased
Security, Seller shall pay to Buyer an amount equal to the Transaction Fee
Amount for such Purchased Security for the related Transaction Fee Period.    
Transaction Fee Payment Dates: For each Purchased Security, March 31st, June
30th, September 30th, and December 31st, commencing on June 30, 2015, and ending
on (and including) the Repurchase Date for such Purchased Security, subject to
adjustment in accordance with the Business Day Convention.     Transaction Fee
Periods: For each Purchased Security, each period from (and including) one
Transaction Fee Payment Date for such Purchased Security to (but excluding) the
next following Transaction Fee Payment Date for such Purchased Security;
provided that (a) the initial Transaction Fee Period shall commence on (and
include) the Purchase Date for such Purchased Security and (b) the final
Transaction Fee Period shall end on (and exclude) the Repurchase Date for such
Purchased Security.     Transaction Fee Amounts: For each Purchased Security,
the Transaction Fee Amount payable by Seller on a Transaction Fee Payment Date
shall be equal to the aggregate amount obtained by application of the
Transaction Fee Rate for the related Transaction Fee Period, on an actual/360
basis, on each day during the related Transaction Fee Period to the Purchase
Price outstanding for such Purchased Security; provided that if an early
Repurchase Date occurs with respect to a Purchased Security, such calculation
shall be made using the daily average of the Purchase Price for such Purchased
Security during the applicable Transaction Fee Period (being the result of (x)
the aggregate of the Purchase Price as of the close of business on each Business
Day during such Transaction Fee Period divided by (y) the number of Business
Days in such Transaction Fee Period).     Transaction Fee Rate: For each
Transaction Fee Period, a rate per annum equal to the sum of (a) LIBOR
determined on the Reset Date for such Transaction Fee Period plus (b) the
Spread.       Where:

 

23

   

 

  Notwithstanding paragraph 2(y) of the Agreement, "LIBOR", for any Reset Date,
means the London Interbank Offered Rate for the Relevant Period in respect of
USD as quoted on the Bloomberg Screen BTMM Page (or such other page as may
replace the Bloomberg Screen BTMM Page) under the heading "LIBOR-FIX-BBAM<GO>"
(or any replacement heading) as of 11:00 a.m., London time, on the day (the
"Determination Date") that is two London banking days preceding such date. If
such rate does not appear on the Bloomberg Screen BTMM Page (or any replacement
page) under such heading (or any replacement heading), as of 11:00 a.m., London
time, on such Determination Date, LIBOR will be determined by the Calculation
Agent. For any Transaction Fee Period that is less than the Relevant Period,
LIBOR shall be determined through the use of straight line interpolation by
reference to two rates based on LIBOR, one of which shall be determined as if
the Relevant Period were the period of time for which rates are available next
shorter than the length of the Transaction Fee Period and the other of which
shall be determined as if the Relevant Period were the period of time for which
rates are available next longer than the length of the Transaction Fee Period.  
    "Relevant Period" means three months.       "Reset Date" with respect to any
Transaction Fee Period, means the first day of such Transaction Fee Period.    
  "Spread" means 3.90%.

 

4Miscellaneous

 

Voting Rights: Where any voting or consent rights fall to be exercised in
relation to any Purchased Securities, Buyer shall be entitled to exercise such
voting or consent rights in its sole discretion and shall not have any
obligation to arrange for voting or consent rights to be exercised in accordance
with the instructions of Seller.     Business Day: Notwithstanding paragraph
2(e) of the Agreement, "Business Day" means any day on which commercial banks
are open for general business (including dealings in foreign exchange and
foreign currency deposits) in New York.     Business Day Convention: The
convention for adjusting any relevant date if it would otherwise fall on a day
that is not a Business Day so that such date will be the first following day
that is a Business Day.     Unpaid Amounts: For the avoidance of doubt, on the
final Repurchase Date (whether occurring prior to, on, or after, the scheduled
Repurchase Date, and whether occurring as a result of an Event of Default, a
Prepayment Date, or otherwise), if there are amounts that became payable by one
Party to the other Party on or prior to such Repurchase Date and which remain
unpaid as at such Repurchase Date, such amounts shall remain an outstanding
obligation of such Party and shall be netted with and set off against the
amounts otherwise payable by the Parties on such Repurchase Date.

 

24

   

 

Interest on Amounts Payable: Any amount due from one party to the other
following the occurrence of an Event of Default shall be paid together with (to
the extent permitted under applicable law) interest thereon (both before and
after judgment) in USD, from (and including) the date on which such amount was
originally due to (but excluding) the date such amount is paid, at a rate per
annum equal to the overnight Federal Funds (Effective) Rate for each day such
amount remains outstanding (as reported in Federal Reserve Publication H.15-519)
plus 2% per annum. Such interest will accrue daily without compounding based on
the actual number of days elapsed. The provisions of this paragraph shall
supersede any conflicting provisions in paragraph 12 of the Agreement.     Tax
Matters: (i)        For (and only for) U.S. Federal income tax purposes, each
Party agrees: (i) to treat the purchase hereunder of Purchased Securities
consisting of Class A Notes as if Buyer had made a loan to Seller secured by
such Purchased Securities, (ii) to treat Seller as beneficial owner of such
Purchased Securities, and (iii) not to take any inconsistent position on any
related tax return.       (ii)       Notwithstanding anything else in the
Agreement, if the defaulting Party exercises its right to assign rights to
payment under Paragraph 16(b) of the Agreement following an Event of Default, if
any withholding or other taxes are imposed on payments to any assignee, the
payor’s obligation to gross-up any such payment in respect of such tax to such
assignee shall be limited to the amount of any gross-up it would have been
obligated to pay immediately before any such assignment occurred.      
(iii)      If either Party exercises its right to assign rights to payment under
Paragraph 16(b) of the Agreement, prior to being entitled to receive any
gross-up payments in respect of any taxes withheld, any assignee will be
required to submit to the payor an executed, complete IRS Form W-8 or W-9 (as
applicable) establishing any available exemption or reduction from any US
withholding taxes that may be imposed on the payment assigned.     Certain
Covenants of Seller: (i)        Seller agrees that Seller will not permit any
securities to be issued under the Indenture to any person or entity other than
Seller.       (ii)       Seller agrees that Seller will not sell, transfer or
otherwise dispose of any securities issued under the Indenture (or any interest
therein) other than pursuant to the Transaction.

 

25

   

 

  (iii)      To the fullest extent permitted by law, Seller agrees to fully
indemnify, defend and hold harmless upon demand (x) Buyer and its Affiliates,
(y) their respective directors, officers, agents and employees, and (z) each
other entity or person controlling Buyer within the meaning of the Federal
securities laws (each such entity and person collectively being referred to
hereinafter as an “Indemnified Party”) from and against any actual out-of-pocket
losses, claims, damages, expenses and liabilities (collectively, “Losses”) as
and when incurred by an Indemnified Party in connection with any actual or
threatened investigation, dispute (whether or not formal proceedings are
instituted and whether or not the Indemnified Party is a party), claim, action,
suit or proceeding (in court, arbitration, mediation or otherwise) related to or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in written information relating to any of the Portfolio Assets or
the Purchased Securities that is provided by Seller under or in connection with
the Transaction Documents ( “Seller Information”), or the omission or alleged
omission to state in any Seller Information a material fact necessary in order
to make the statements therein not misleading in light of the circumstances
under which they were made, except in all cases to the extent that any such
Losses are incurred as a result of the fraud, bad faith, gross negligence or
willful misconduct of, or material breach of any applicable confidentiality
undertaking of Buyer relating to the disclosure of Seller Information by, any
Indemnified Party.     Notification of Events of Default: Each Party shall
notify the other Party as soon as reasonably practicable upon becoming aware of
the occurrence of any Event of Default with respect to such notifying Party or
event which with the giving of notice and/or lapse of time could become an Event
of Default with respect to such notifying Party.     Representations and
acknowledgements: Unless agreed to the contrary expressly and in writing in this
Confirmation and notwithstanding any communication that each Party (and/or its
Affiliates) may have had with the other Party or any of its Affiliates, in
respect of the Transaction subject to this Confirmation, each Party will be
deemed to represent to the other Party on the Trade Date and each Purchase Date
of such Transaction and on each date on which such Transaction is terminated (in
whole or in part) that:       (i)        it is entering into or terminating (in
whole or in part) the Transaction for its own account;       (ii)       none of
the other Party or any of its Affiliates or agents are acting as a fiduciary or
financial adviser for it;

 

26

   

 

  (iii)      it is a sophisticated investor that has made its own independent
decisions to enter into that Transaction, as to whether that Transaction is
appropriate or proper for it and as to any related investment, hedging and/or
trading based upon its own judgment and upon advice from such legal, regulatory,
tax, financial, accounting and other advisers as it has deemed necessary, and
not upon any view expressed by the other Party or any of its Affiliates or
agents;       (iv)     it is not relying on any communication (written or oral)
of the other Party or any Affiliate or agent thereof except those expressly set
forth in the Agreement, except that nothing in the Agreement will limit or
exclude any liability of a party for fraud;       (v)      it is capable of
assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of that Transaction, and is also capable of assuming, and
assumes, the risks of that Transaction;       (vi)     having made all necessary
enquiries with relevant authorities, its entry into or termination (in whole or
in part) of such Transaction will not contravene any applicable law, decree,
regulation, regulatory guidance, regulatory request, regulatory briefing or
order of any government or governmental body (including any court or tribunal);
and       (vii)    to the extent required to do so, it has notified relevant
authorities, in a manner acceptable to such authorities, of its entry into such
Transaction.       Unless agreed to the contrary expressly and in writing in
this Confirmation and notwithstanding any communication that each Party (and/or
its Affiliates) may have had with the other Party, in respect of the Transaction
subject to this Confirmation, each Party will be deemed to acknowledge on the
date on which it enters into such Transaction that:       (a)      none of the
other Party or its Affiliates provides investment, tax, accounting, legal or
other advice in respect of such Transaction;       (b)      it has been given
the opportunity to obtain information from the other Party concerning the terms
and conditions of such Transaction necessary in order for it to evaluate the
merits and risks of the Transaction; provided that, notwithstanding the
foregoing, (i) it and its advisors are not relying on any communication (written
or oral and including, without limitation, opinions of third party advisors) of
the other Party or its Affiliates as (A) legal, regulatory, tax, business,
investments, financial, accounting or other advice, (B) a recommendation to
enter into such Transaction or (C) an assurance or guarantee as to the expected
results of such Transaction; it being understood that information and
explanations related to the terms and conditions of such Transaction are made
incidental to the other Party's business and shall not be considered (x) legal,
regulatory, tax, business, investments, financial, accounting or other advice,
(y) a recommendation to enter into such Transaction or (z) an assurance or
guarantee as to the expected results of the Transaction and (ii) any such
communication should not be the basis on which such Party has entered into such
Transaction, and should be independently confirmed by such Party and its
advisors prior to entering into the Transaction;

 

27

   

 

  (c)      none of the Parties or any Affiliate thereof has any obligation to,
and it will not, select securities or transfers of currency, with regard to the
needs or interests of any person other than itself, and each Party and its
Affiliates may accept deposits from, make loans or otherwise extend credit to,
and generally engage in any kind of commercial or investment banking business
with the issuer of any Purchased Security or its affiliates or any other person
or entity having obligations relating to the Purchased Securities and may act
with respect to such business in the same manner as if such Transaction did not
exist, regardless of whether any such action may have an adverse effect on
either Party's position under such Transaction;       (d)      each Party and
its Affiliates may, whether by virtue of the types of relationships described
above or otherwise, at the date hereof or at times hereafter be in possession of
information in relation to the issuer of the Class A Notes which is or may be
material in the context of such Transaction and which is or may not be known to
the general public or to one or both of the Parties, and the Transaction does
not create any obligation on the part of any of the Parties and their respective
Affiliates to disclose to either Party any such relationship or information
(whether or not confidential);       (e)      Neither Party makes any
representations or warranties to the other in connection with, and shall have no
responsibility with respect to, the accuracy of any statements, warranties or
representations made in or in connection with the Purchased Securities, any
information contained in any document filed by the issuer of the Purchased
Securities (the "Issuer") with any exchange or with any governmental entity
regulating the purchase and sale of securities, the solvency or financial
condition of the Issuer, or the legality, validity, binding effect or
enforceability of the obligations of the Issuer in respect of the Purchased
Securities. Each Party acknowledges that it has, independently and without
reliance on the other and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into the
Transaction and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Issuer; and

 

28

   

 

  (f)      The Transaction does not create either a direct or indirect
obligation of the Issuer owing to Seller or a direct or indirect participation
in any obligation of the Issuer owing to Buyer. The Seller acknowledges that the
Seller shall not have any voting rights with respect to the Purchased Securities
or any other rights under or with respect to the Purchased Securities, other
than as expressly set forth herein.       Each Party acknowledges and agrees
that (i) the Transaction to which this Confirmation relates is (x) a "securities
contract", as defined in Section 741 of the federal Bankruptcy Code, Title 11 of
the United States Code, as amended (the “Bankruptcy Code”) and (y) a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the Bankruptcy
Code (except insofar as the type of Securities subject to the Transaction or the
term of the Transaction would render such definition inapplicable) and (ii) the
exercise by either Party of any right under the Agreement to cause the
liquidation, termination or acceleration of such Transaction, because of a
condition of the kind specified in Section 365(e)(1) of the Bankruptcy Code
shall not be stayed, avoided, or otherwise limited by operation of any provision
of the Bankruptcy Code or by order of a court or administrative agency in any
proceeding under the Bankruptcy Code.

 

Additional Seller Representations: The following additional paragraph 9(A),
subsections (i) and (ii) shall be inserted into the Agreement:       "9(A).
Additional Representations and Notice.       (i) Seller Representations. Seller
represents and warrants on and as of the date hereof and on and as of each date
this Agreement or any Transaction remains outstanding:       (A)      No
Prohibited Transactions. Seller represents and warrants that Seller is not an
“employee benefit plan” subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or a “plan” within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and
all investors in Seller acquire “publicly-offered securities” within the meaning
of 29 CFR § 2510.3-101. Any subsequent permitted assignee of Seller will be
deemed to have represented and warranted, that (i) no portion of the assets used
by such assignee to either (x) acquire and hold the Class A Notes or (y) enter
into or assume the obligations under the Transaction evidenced hereby
constitutes the assets of any employee benefit plan subject to Title I of ERISA,
a “governmental plan” within the meaning of Section 3(32) of ERISA, or a “plan”
within the meaning of Section 4975(e)(1) of the Code or (ii) both the purchase
and holding of such Class A Notes by such assignee and the assumption of the
obligations under the Transaction evidenced hereby will constitute neither (x) a
non-exempt “prohibited transaction” under (and as defined in) Section 406 of
ERISA or Section 4975 of the Code nor (y) a similar violation under any
applicable similar federal, state, local, non-U.S. or other law, rule or
regulation.

 

29

   

 

 

  (B)       Notice Requirement. Seller agrees to notify Buyer immediately if any
time it learns or discovers facts at variance with the foregoing representations
and warranties."       (ii) Seller represents and warrants that its acquisition
of the Class A Notes complied with the terms of the Indenture and Class A Notes.
    Transfer; Assignment; Amendment; Neither Buyer nor Seller will have the
right to transfer, assign, amend, modify or supplement the Agreement or this
Confirmation or any interest or obligation or right or benefit received in or
under the Agreement or this Confirmation without the prior written consent of
each party.     Additional Buyer Covenants: Buyer shall at all times comply with
the provisions of the Indenture applicable to holders of the Class A Notes and
shall not sell or otherwise transfer the Class A Notes in violation of the
provisions of the Indenture. Buyer represents and warrants that its acquisition
of the Class A Notes complies with the terms of the Indenture and Class A Notes.
    Disapplication and Modification of Provisions of the Annex I: (a) The
following provisions of Annex I to the Agreement shall not apply to the
Transaction evidenced by this Confirmation:       Parts 1(a), 1(b)(ii), 1(d),
1(f), 1(j), 1(m), 1(n), 2(b), 2(c), 2(i), 2(k), 2(r) and 2(s)(ii) of Annex I.  
    (b)     Notwithstanding Part 2(p)(iii) of Annex I to the Agreement, Buyer
agrees to direct UBSS to deliver all notices, demands and communications to be
delivered to Seller on its behalf.       (c)      Buyer agrees and acknowledges
that delivery by Seller of any notice to an address of Buyer shall be deemed to
also constitute notice to UBSS for purposes of Part 2(p)(iii) of Annex I to the
Agreement.     Counterparts Clause: This Confirmation may be signed or executed
in any number of counterparts, and by each Party on separate counterparts. Each
counterpart is an original but shall not be effective until each Party has
executed and delivered at least one counterpart. All counterparts together shall
constitute one and the same instrument. This has the same effect as if the
signatures on the counterparts were on a single original of this Confirmation.
Delivery of an executed counterpart signature page of this Confirmation by email
(portable document format ("pdf.")) or facsimile copy shall be as effective as
delivery of a manually executed counterpart of this Confirmation.

 

30

   

 

No effect, Inconsistency: The terms set forth in the Confirmation for this trade
shall apply only to the Transaction.     Buyer’s Bank Account Details: Account
Name: UBS AG, Stamford Branch   SWIFT BIC Code: UBSWUS33       For the benefit
of:       UBS AG, London Branch   SWIFT BIC Code: UBSWGB2L       Account No.:
/101-WA-141275-000     Seller’s Bank Account Details: Account Name: Business
Development Corporation of America       Bank Name: U.S. Bank N.A.       ABA#
091-000-022       Acct# 104790617799       FFC: 146737-200       Attn: Shiloh
Bates/Bryan Cole/Chris Masterson     Notices: If to Seller:       Address: 405
Park Avenue, Floor 3   New York, NY 10022   Attention: Shiloh Bates   Telephone:
(212) 415-6500   Facsimile: (212) 421-5799   Email: sbates@bdca.com;
bcole@bdca.com; cmasterson@bdca.com       If to Buyer:       As specified in the
Annex to the Agreement.     Transformer Structure: Upon Buyer receiving all
necessary internal approvals for use of the “transformer” structure previously
partially negotiated by the Parties in lieu of the Transaction evidenced hereby,
the Parties agree to use commercially reasonable efforts to negotiate in good
faith executable versions of the transaction documentation for such structure
and all documentation necessary to terminate this Transaction and replace it
with such structure.

 

31

   

 

Additional Defined Terms: The following terms shall have the respective meanings
specified below:       "Aggregate Outstanding Amount", on any date with respect
to the Class A Notes, has the meaning given to such term in the Indenture.      
"Class A Notes" means the Class A Notes issued under the Indenture.      
"Collateral Management Agreement" has the meaning given to such term in the
Indenture.       "EBITDA" means, with respect to any Portfolio Asset and any
period, (a) the meaning of the term "Adjusted EBITDA", the term "EBITDA" or any
comparable definition in the related Underlying Instrument (as defined in the
Indenture) for such period and Portfolio Asset Obligor, as reported for such
period pursuant to the related Underlying Instrument, and (b) in any case that
the term "Adjusted EBITDA", the term "EBITDA" or such comparable definition is
not defined in such Underlying Instrument, the sum of (i) the consolidated net
income for such period of the relevant Portfolio Asset Obligor on such Portfolio
Asset, plus (ii) to the extent deducted in calculating such consolidated net
income, the sum for such period of all income tax expense, interest expense,
depreciation and amortization expense and all other non-cash charges, in the
case of each of the foregoing clauses, as reported for such period pursuant to
(and in accordance with the relevant definitions contained in) the related
Underlying Instrument; provided that (x) the relevant Portfolio Asset Obligor
referred to above in this definition shall be the Portfolio Asset Obligor for
which consolidated financial statements are required to be delivered under the
related Underlying Instrument (and, if there is more than one such Portfolio
Asset Obligor, for the Portfolio Asset Obligor with the greatest consolidated
aggregate indebtedness for borrowed money as of the last day of such period) and
(y) if the Liquidation Agent (as defined in the Indenture) determines on a
commercially reasonable basis that "Adjusted EBITDA" or "EBITDA" as reported for
such period pursuant to the related Underlying Instrument is not computed in
accordance with generally accepted financial practice for similar transactions,
then "EBITDA" shall mean "Consolidated EBITDA" (determined on a consolidated
basis based upon the Liquidation Agent's selection in good faith of a definition
of "Consolidated EBITDA" that accords with generally accepted financial
practice) in relation to the relevant Portfolio Asset Obligor and its
consolidated subsidiaries for such period.       "Equity Contribution Agreement"
has the meaning given to such term in the Indenture.

 

32

   

 

  "Governmental Authority" means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).       "Indenture" means the Amended and Restated
Indenture dated as of July 10, 2015, amending and restating an indenture dated
as of April 7, 2015, between BDCA Helvetica Funding, Ltd. and U.S. Bank National
Association, as trustee, as further amended, supplemented or otherwise modified
from time to time.       "Margin Threshold" means, as of any date of
determination, 10% of the Aggregate Outstanding Amount of the Class A Notes, as
the same may be reduced to zero pursuant to clause (ii) of the proviso in
“Margin Maintenance” above.       "Portfolio Asset Obligor" shall have the
meaning given to such term in the Indenture.

 

[signatures follow on the next page]

 

33

   

 

 

By executing this Confirmation and returning it to us, Seller confirms that the
foregoing correctly sets out the terms of our agreement.   Yours faithfully  
UBS AG, London Branch, In its individual capacity and as Calculation Agent   By:
/s/ Trevor Spencer   Name: Trevor Spencer   Title: Authorized Signatory      
By: /s/ Ben Stewart   Name: Ben Stewart   Title: Authorized Signatory  

 

GMRA Confirmation

 

 

   

 

Confirmed as of the date first above written:

 

Business Development Corporation of America

 

By:: /s/ Robert K. Grunewald  



Name:  Robert K. Grunewald   Title:  President and Chief Investment Officer  

 

GMRA Confirmation

 

 

   

 

SCHEDULE I

 

PURCHASED SECURITIES

 

Description  Aggregate
Outstanding
Amount on
the
applicable
Purchase
Date (USD)   Purchase
Price
(USD)   Purchase
Date  Repurchase
Date The Class A Notes, issued pursuant to the Indenture   300,000,000  
 150,000,000   April 7, 2015  April 7, 2018 The Class A Notes issued pursuant to
the Indenture   120,000,000    60,000,000   July 10, 2015  April 7, 2018

 

 

   

 

SCHEDULE II

 

S&P INDUSTRY CLASSIFICATION GROUPS

 

Collateral

Code

 

Collateral

Description

1   Aerospace & Defense 2   Air transport 3   Automotive 4   Beverage & Tobacco
5   Radio & Television 6   Building & Development 7   Business equipment &
services 8   Cable & satellite television 9   Chemicals & plastics 10  
Clothing/textiles 11   Conglomerates 12   Containers & glass products 13  
Cosmetics/toiletries 14   Drugs 15   Ecological services & equipment 16  
Electronics/electrical 17   Equipment leasing 18   Farming/agriculture 19  
Financial intermediaries 20   Food/drug retailers 21   Food products 22   Food
service 23   Forest products 24   Health care 25   Home furnishings 26   Lodging
& casinos 27   Industrial equipment 28   Leisure goods/activities/movies 29  
Nonferrous metals/minerals 30   Oil & gas 31   Publishing 32   Rail industries
33   Retailers (except food & drug)

 

2

   

 

Collateral

Code

 

Collateral

Description

34   Steel 35   Surface transport 36   Telecommunications 37   Utilities 38  
Life Insurance 39   Health Insurance 43   Property & Casualty Insurance 44  
Diversified Insurance

 

3

 